Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 22, 2019

                                     No. 04-18-00899-CV

  Jennifer L. ZUNIGA, Individually and as Judgment Creditor and on Behalf of Christopher J.
                                          Medina,
                                         Appellant

                                               v.

               FARMERS TEXAS COUNTY MUTUAL INSURANCE CO.,
                                Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI11445
                      Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER
       On June 20, 2019, appellee filed a motion to dismiss this appeal for want of jurisdiction.
Appellant had ten days to respond before we could hear or determine the motion, pursuant to
Rule 10.3 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 10.3(a). Appellant did
not respond within ten days and has not responded to date. Appellant may file a response to
appellee’s motion on or before July 29, 2019.

       It is so ORDERED on July 22, 2019.

                                                                   PER CURIAM


       ATTESTED TO: _________________________
                    Keith E. Hottle
                    Clerk of Court